Citation Nr: 0126371	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  97-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
April 1998.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following non-service connected 
disabilities: impairment of the femur, rated as 60 percent 
disabling; diabetes mellitus, rated as 40 percent disabling; 
coronary artery disease and hypertension, rated as 30 percent 
disabling; right inguinal hernia, tinea pedis and 
onychomycosis, lumbar syndrome and sciatic neuritis, cervical 
ligament sprain, and duodenal ulcer, each rated as 10 percent 
disabling; and arcus senilis, rated as zero percent 
disabling.  The combined non-service connected disability 
rating is 90 percent.  

3.  Medical evidence shows that the veteran requires some 
assistance with eating and bathing activities, ambulates only 
with the assistance of crutches or a walker, and is 
essentially unable to leave the home unaccompanied.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5013A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1996 rating decision, January 1997 statement of the 
case, and subsequent supplemental statements of the case, the 
RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in August 2001, the RO described the effect of 
the VCAA and gave the veteran the opportunity to submit, or 
request assistance in obtaining, additional relevant 
evidence.  In addition, the RO secured the necessary medical 
examinations.  The veteran did not identify any relevant VA 
medical records that should be obtained or authorize the RO 
to secure any private medical records not already submitted 
by the veteran.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with the 
instructions from the April 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  By letter dated in May 1998, 
the RO asked the veteran to identify private or VA medical 
providers whose records should be obtained for consideration 
of his claim.  In his June 1998 statement, the veteran 
indicated only that he would submit additional evidence at a 
later date.  The RO requested the same information from the 
veteran in January 2001.  In response, he provided a private 
medical examination report and stated in May 2001 that all 
evidence had been submitted.  


Special Monthly Pension

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 3.342(a) (2001).  See 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. §§ 3.340(a)(1) and (b) (defining permanent and 
total disability).      

Increased pension benefits are payable if the veteran is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  
A person is considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home due 
to mental or physical incapacity, is helpless or blind, or is 
so nearly helpless or blind as to need or require the regular 
aid and attendance of another person (corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less).  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(b), (c)(1) and (2).  Increased 
compensation is also payable if the veteran otherwise 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).  The basic criteria for such a need include: 
an inability to dress or undress himself, to keep himself 
ordinarily clean and presentable; an inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment; or the claimant is 
bedridden, e.g., the claimant is actually required to remain 
in bed.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others. 
Id.    

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound by reason of a 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is "permanently housebound" when he 
is substantially confined to his house (ward or clinical 
areas, if institutionalized) or immediate premises due to 
permanent disability or disabilities.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d)(2). 

In this case, review of the claims folder revealed the 
following non-service connected disabilities: impairment of 
the femur, rated as 60 percent disabling; diabetes mellitus, 
rated as 40 percent disabling; coronary artery disease and 
hypertension, rated as 30 percent disabling; right inguinal 
hernia, tinea pedis and onychomycosis, lumbar syndrome and 
sciatic neuritis, cervical ligament sprain, and duodenal 
ulcer, each rated as 10 percent disabling; and arcus senilis, 
rated as zero percent disabling.  The combined non-service 
connected disability rating was 90 percent.  

An August 1995 statement from M. Fox, D.O., indicated that 
the veteran was homebound and aid dependent and is in need of 
care for dressing and caring for himself, as well as 
household needs.  Dr. Fox's June 1997 examination report 
stated that the veteran was unable to walk unaided or leave 
home or travel without assistance due to a tendency to fall.  
He was not able to feed himself because he could not hold a 
utensil in the right hand due to tremors.  Dr. Fox indicated 
that the veteran had to be lifted in and out of a tub and 
could not bathe or otherwise keep himself clean.  He was not 
blind and did not require nursing home care.  

The report of the October 1996 VA general medical examination 
reflected complaints of right hand weakness and numbness, 
right leg pain, and spinal pain with walking any lengthy 
distance.  The examiner noted that the veteran's gait was 
poor.  The October 1996 VA neurology examiner described the 
veteran's history of right arm and leg injury with subsequent 
right leg shortening and associated back pain.  Examination 
was significant for difficulty using the right arm with some 
clumsiness and distal lack of coordination and marked 
impairment of gait.  The veteran walked with a crutch and had 
a circumduction of the right leg.  

An examination report from E. Urday, M.D., dated in March 
2001 stated that the veteran was not able to walk unaided, 
but needed a crutch for stability because the right leg was 
shorter than the left.  He needed his wife to bathe and shave 
him due to loss of sensation in the right arm.  In addition, 
the veteran was able to travel only with company and could 
leave home without assistance for only one block.  He was not 
incontinent, confined to bed, or blind, and did not require 
nursing home care.
 
The report of the July 2001 VA examination for evaluation of 
need for aid and attendance included findings that the 
veteran needed the regular assistance of another person in 
attending the ordinary hazards of daily living (sic) and in 
protecting himself from the ordinary hazards of the daily 
environment.  He was restricted to his home.  The examiner 
noted that the veteran came to the medical center in a 
wheelchair and with crutches.  He was not hospitalized, 
permanently bedridden, or blind.  The veteran had poor 
balance, which affected his ability to ambulate, care for 
himself, and travel beyond his home.  When he went out, 
someone else always accompanied him.  Examination revealed 
impaired gait, diminished grasp in the right hand, and the 
inability to bend the right knee.  The examiner stated that 
the veteran was able to feed and shave himself, but unable to 
bathe and toilet.  He explained that there was a deficit in 
weight bearing, balance, and propulsion.  The veteran walked 
with the help of crutches or with a walker while at home.  He 
was unable to walk without assistance.   

Considering this evidence, the Board finds a sufficient basis 
to award special monthly pension by reason of need for 
regular aid and attendance.  The record generally shows that 
the veteran requires some assistance with feeding himself and 
bathing activities.  In addition, he is able to ambulate only 
with the assistance of crutches or a walker due to 
difficulties with balance, weight bearing, and propulsion 
associated with non-service connected injuries.  He also 
essentially requires the assistance of another person when 
leaving his home.  Although the veteran is not blind, 
bedridden, or in need of nursing home case, the Board finds 
that the facts demonstrate the need for regular aid and 
attendance for the performance of some daily activities.  See 
generally Turco v. Brown, 9 Vet. App. 222 (1996) (eligibility 
for special monthly compensation by reason of regular need 
for aid and attendance requires that at least one of the 
factors set forth in VA regulation is met).  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports an award of special monthly pension by 
reason of need for regular aid and attendance.  38 U.S.C.A. 
§§ 1502, 1521, 5107(b); 38 C.F.R. §§ 3.351, 3.352; 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.102).     


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to special monthly pension by 
reason of need for regular aid and attendance is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

